131 Nev., Advance Opinion (61
                       IN THE SUPREME COURT OF THE STATE OF NEVADA


                LAND BARON INVESTMENTS, INC., A                     No. 59687
                NEVADA CORPORATION; MICHAEL
                CHERNINE, A TRUSTEE OF THE
                MISHA TRUST; AND ROBERT BLACK,
                JR., TRUSTEE OF THE BLACKBUSH
                                                                     FILED
                FAMILY TRUST,                                         SEP 1 7 2015
                Appellants,
                vs.
                BONNIE SPRINGS FAMILY LIMITED
                PARTNERSHIP, A NEVADA LIMITED
                PARTNERSHIP; BONNIE SPRINGS
                MANAGEMENT COMPANY, A
                NEVADA LIMITED LIABILITY
                CORPORATION; ALAN LEVINSON, AN
                INDIVIDUAL; BONNIE LEVINSON, AN
                INDIVIDUAL; AND APRIL BOONE, AN
                INDIVIDUAL,
                Respondents.



                           Appeal from a district court judgment in a tort and real
                property contract action. Eighth Judicial District Court, Clark County;
                Douglas W. Herndon, Kathleen E. Delaney, and Gloria Sturman, Judges.
                           Affirmed in part and reversed in part.


                Cotton, Driggs, Walch, Holley, Woloson & Thompson and John H. Cotton
                and Christopher G. Rigler, Las Vegas,
                for Appellants.

                Greenberg Traurig, LLP, and Tyler R. Andrews and Philip M. Hymanson,
                Las Vegas,
                for Respondents.



SUPREME COURT
        OF
     NEVADA


(0) 1947A
                                                                         6 - as tip3
                Darren J. Welsh, Chtd., and Darren J. Welsh, Las Vegas,
                for Amicus Curiae Prudential Americana Group, Realtors.




                BEFORE HARDESTY, CA., PARRAGUIRRE and CHERRY, JJ.

                                                OPINION


                By the Court, HARDESTY, C.J.:
                            This appeal arises from a failed land sale contract and raises
                three issues of first impression. First, we must consider whether a mutual
                mistake will provide a ground for rescission where one of the parties bears
                the risk of mistake. Second, we must determine whether an abuse of
                process claim may be supported by a complaint to an administrative
                agency instead of one involving a legal process. Finally, we consider
                whether a nuisance claim seeking to recover only emotional distress
                damages requires proof of physical harm.
                            In addressing the first issue, we adopt the Restatement
                (Second) of Contracts § 154(b) (1981), which provides that a party bears
                the risk when "he is aware, at the time the contract is made, that he has
                only limited knowledge with respect to the facts to which the mistake
                relates but treats his limited knowledge as sufficient." In this, we reject
                mutual mistake as a basis for rescission. We also reject the assertions
                that an abuse of process claim may be supported by a complaint to an
                administrative agency or that a nuisance claim seeking only emotional
                distress damages must be supported by proof of physical harm.
                Accordingly, we affirm in part and reverse in part the district court's
                orders and judgment.

SUPREME COURT
        OF
     NEVADA
                                                     2
(0) 1947A
                                                       FACTS
                     Factual background
                                 In 2004, appellants Land Baron Investments, Inc., Michael
                     Chernine, and Robert Black, Jr. (collectively, Land Baron), contracted to
                     purchase land for $17,190,000 from respondents Bonnie Springs Family
                     Limited Partnership, Bonnie Springs Management Company, Alan
                     Levinson, Bonnie Levinson, and April Boone (collectively, Bonnie Springs)
                     for the express purpose of building a subdivision. The property lies next to
                     the Bonnie Springs Ranch, beyond the outskirts of Las Vegas and is
                     surrounded largely by undeveloped land
                                 Prior to signing the purchase agreement, Land Baron verified
                     that Bonnie Springs had title to the property but did not inquire into
                     water or access rights or do any other due diligence. Land Baron drafted
                     the purchase agreement, which stated that Bonnie Springs would allow
                     Land Baron to use some of its treated wastewater for landscaping but did
                     not mention access or water rights or make the contract contingent upon
                     its ability to secure access, water, or any other utility necessary for the
                     planned subdivision. Immediately after signing the agreement and while
                     the sale was pending, Land Baron also began listing and relisting the
                     property for sale, first as a single piece of property and then as separate
                     parcels. However, obtaining access and water proved to be difficult, and
                     beginning in December 2004, the parties amended the purchase
                     agreement five times to extend the escrow period, with Land Baron paying
                     a nonrefundable fee of $50,000 for each extension.
                                 The property is flanked by two gravel roads, Los Loros Lane
                     and Gunfighter Lane, both of which overlap or border Federal Bureau of
                     Land Management (BLM) land. Clark County informed Land Baron it
                     would not approve either road as access into the proposed subdivision
SUPREME COURT
        OF
     NEVADA
                                                          3
(0) 1947A    ,e449
                unless the road was widened and paved. After further researching the
                issue, Land Baron discovered that Gunfighter Lane could not be paved or
                widened because a right-of-wayl would not allow it and that Los Loros
                Lane 2 likewise could not be paved or widened because it was on National
                Conservation Land and use of that road could constitute a trespass.
                            In September 2005, Land Baron began a search for water
                rights for the subject property. An attempt to buy existing water rights
                from another owner in the area failed because the rights were not in the
                same water basin. Land Baron was unable to find a viable option for
                obtaining water rights from nearby water sources and was unable to bring
                in water by a pipeline from another development. Land Baron asked
                Bonnie Springs if it would be willing to share its commercial water rights
                from the Bonnie Springs Ranch, but Bonnie Springs informed Land Baron
                that it could not allow its commercial water to be used in the residential
                development. Despite these issues, Land Baron never attempted to
                amend the language of the agreement with Bonnie Springs to address
                concerns with access or water.
                            The parties met in August 2007 to discuss the access and
                water rights issues. Land Baron informed Bonnie Springs that, because
                the property would likely need to be sold as a single parcel rather than as



                      'The BLM informed Land Baron that Gunfighter Lane was known
                as an "R.S. 2477 right-of-way" road. An employee from Clark County
                Development Services indicated that R.S. 2477 roads are roads across
                BLM land that have been adopted and maintained by the county as public
                roads but that cannot be altered from their original condition in any way.

                      2At the time of this appeal, Land Baron's application with the BLM
                to widen and pave Los Loros Lane was still pending approval.

SUPREME COURT
        OF
     NEVADA
                                                     4
(0) 1947A
                individual lots in a subdivision, its value was greatly reduced. Following
                this meeting, Land Baron failed to make a payment to extend the escrow
                period through September 2007. On September 26, 2007, Bonnie Springs
                notified Land Baron that it was in breach and that Bonnie Springs was
                terminating escrow and keeping the deposits as liquidated damages. The
                next day, Bonnie Springs notified the title company of Land Baron's
                breach and requested that escrow be terminated.
                            Subsequent negotiations proved unsuccessful, and Land Baron
                filed a citizen's complaint with the Clark County Commissioner's office
                alleging that there were multiple county code violations on the Bonnie
                Springs Ranch. The complaints were based on investigations allegedly
                performed at Bonnie Springs Ranch by individuals it hired to search for
                code violations. These investigators allegedly found horses that had been
                electrocuted or infected with West Nile virus; turtles in the petting zoo
                that were infected with salmonella; licensing issues with the motel and
                business; code violations with the walkways, handrails, restrooms, shade
                structures, electrical wiring, and stairways; and other health, waste, and
                zoning issues. As a result, the county commissioner and multiple state
                and local regulatory agencies performed a large-scale inspection of the
                Bonnie Springs Ranch during business hours, when guests and school
                children were present. Officials from each county office arrived at the
                ranch in police vehicles that had lights flashing. No violations were found
                on the Bonnie Springs Ranch.
                Procedural background
                            The same month it filed the citizen's complaint, Land Baron
                also filed a complaint against Bonnie Springs in district court, asserting
                claims for breach of contract, breach of the implied covenant of good faith

SUPREME COURT
        OF
     NEVADA
                                                     5
(0) 1947A
                     and fair dealing, intentional misrepresentation and nondisclosure,
                     negligent misrepresentation, rescission based on mutual mistake,
                     rescission based on unilateral mistake, rescission based on failure of
                     consideration, and rescission based on fraud in the inducement. All of the
                     claims centered on Land Baron's difficulty obtaining access and water
                     rights for the subject property. Bonnie Springs counterclaimed for breach
                     of contract, abuse of process, nuisance, fraudulent misrepresentation,
                     intentional interference with contractual relations, and slander of title.
                                 Several summary judgment motions were filed. Of note,
                     Bonnie Springs filed a motion for summary judgment on the ground that it
                     had no legal or contractual duty to provide or secure water rights for the
                     property. And Land Baron filed a motion for summary judgment to
                     confirm its right to rescind the contract based on mutual mistake.
                                 The district court granted Bonnie Springs' motion for
                     summary judgment on the water rights issues. It found that Bonnie
                     Springs had no contractual duty to provide notice of water rights issues or
                     to help secure water rights for the subject property, and that the burden
                     was on Land Baron to secure water rights.
                                 The district court then denied Land Baron's motion for
                     summary judgment regarding mutual mistake. The court found that
                     there was no mutual mistake because the parties did not know, at the
                     time of the agreement, whether there were sufficient access and water
                     rights to support a subdivision on the property, and it assigned the risk of
                     that mistake to Land Baron. Finally, the district court granted Land
                     Baron's second summary judgment motion dismissing Bonnie Springs'
                     intentional interference with contractual relations and fraudulent
                     misrepresentation claims because it found that there were no remaining

SUPREME COURT
        OF
     NEVADA
                                                           6
(9) 1947A    ArN7P
                 factual issues. However, it denied the motion as to Bonnie Springs'
                 counterclaims for breach of contract, abuse of process, nuisance, and
                 slander of title because it found that factual issues remained.
                               The parties proceeded to trial on Bonnie Springs' remaining
                 counterclaims for abuse of process and nuisance. 3 Prior to closing
                 arguments, Land Baron made a motion for a directed verdict, arguing that
                 Bonnie Springs had failed to satisfy the elements of each claim and had
                 failed to prove the physical harm necessary to support emotional distress
                 damages under the nuisance claim. The district court denied the motion. 4
                               The jury returned a unanimous verdict for Bonnie Springs on
                 its nuisance and abuse of process counterclaims, awarding Bonnie Springs
                 $1,250,000 as compensatory damages for its abuse of process counterclaim
                 and $350,000 as compensatory damages for its nuisance counterclaim.
                 The jury awarded Bonnie Springs an additional $1,512,500 in punitive
                 damages on the abuse of process counterclaim and an additional $762,500
                 in punitive damages on the nuisance counterclaim.
                               Land Baron moved for a mistrial. It argued, among other
                 things, that emotional distress damages may not be awarded on a



                       3 The parties also went to trial on Bonnie Springs' breach of contract
                 and slander of title counterclaims. Bonnie Springs filed a separate trial
                 brief seeking judicial determination in its favor on the breach of contract
                 counterclaim, which the district court granted. The district court also
                 granted Land Baron's motion for a directed verdict on the slander of title
                 counterclaim, and the parties do not dispute either ruling on appeal.

                       4 The motion was brought on behalf of three parties: appellants
                 Michael Chernine, Robert Black, and Land Baron. The motion was
                 granted as to Chernine but denied as to the other parties. The parties do
                 not appeal the grant in favor of Chernine

SUPREME COURT
      OF
    NEVADA
                                                       7
(0) 1947A •CA0
                 nuisance or abuse of process claim absent proof of physical harm. The
                 district court denied the motion, finding that a party did not need to prove
                 physical harm in order to recover emotional distress damages for nuisance
                 and abuse of process claims in Nevada. Judgment on the jury verdict,
                 including an award of attorney fees and costs in favor of Bonnie Springs,
                 was entered. After, Land Baron moved for reconsideration, which the
                 district court denied.
                             Land Baron now appeals.
                                                DISCUSSION
                              On appeal, the parties dispute whether the district court erred
                 in denying Land Baron's motion for summary judgment on its rescission
                 claim and granting Bonnie Springs' motion for summary judgment on
                 Land Baron's misrepresentation and nondisclosure claims. Land Baron
                 also argues that the district court improperly denied its motions for a
                 directed verdict on Bonnie Springs' abuse of process and nuisance claims.
                             We review de novo the grant or denial of summary judgment.
                 Wood v. Safeway, Inc., 121 Nev. 724, 729, 121 P.3d 1026, 1029 (2005); see
                 also NRCP 56(c). Summary judgment should be granted when the
                 evidence, viewed in the light most favorable to the nonmoving party,
                 demonstrates that there is no genuine issue of material fact remaining in
                 the case, and where the moving party is entitled to judgment as a matter
                 of law. Id. at 729, 255 P.3d at 1029. In reviewing a ruling for or against a
                 directed verdict, this court applies the same standard as the trial court,
                 viewing the evidence in the light most favorable `"to the party against
                 whom the motion is made."       M. C. Multi-Family Dev., LLC v. Crestdale
                 Assocs., Ltd., 124 Nev. 901, 910, 193 P.3d 536, 542 (2008) (quoting Bliss v.
                 DePrang, 81 Nev. 599, 601, 407 P.2d 726, 727 (1965)).

SUPREME COUFtT
        OF
     NEVADA
                                                       8
(0) 1947A
                     The district court did not err in denying Land Baron's motion for summary
                    judgment on its mutual mistake rescission claim
                                 Land Baron argues that it was entitled to summary judgment
                    on its rescission claim because both Land Baron and Bonnie Springs
                    mistakenly believed there would be sufficient access and water rights for a
                    subdivision on the property, giving rise to a mutual mistake that would
                    render the contract voidable.
                                 A contract may be rescinded on the basis of mutual mistake
                    "'when both parties, at the time of contracting, share a misconception
                    about a vital fact upon which they based their bargain."         Gramanz v.
                    Gramanz, 113 Nev. 1, 8, 930 P.2d 753, 758 (1997) (quoting Gen. Motors v.
                    Jackson, 111 Nev. 1026, 1032, 900 P.2d 345, 349 (1995)). However,
                    mutual mistake will not provide grounds for rescission where a party
                    bears the risk of mistake. Restatement (Second) of Contracts §§ 152(1),
                    154(b), (c) (1981). If the party is aware at the time he enters into the
                    contract "that he has only limited knowledge with respect to the facts to
                    which the mistake relates but treats his limited knowledge as sufficient,"
                    that party will bear the risk. Restatement (Second) of Contracts § 154(b)
                    (1981). Moreover, if the risk is reasonably foreseeable and yet the contract
                    fails to account for that risk, a court may infer that the party assumed
                    that risk.   United States v. Winstar Corp., 518 U.S. 839, 905-06 (1996)
                    (noting that in considering if a risk is foreseeable in a regulatory setting,
                    absent a specific contract provision, the party assumes the risk); see also
                    Tarrant v. Monson, 96 Nev. 844, 845-46, 619 P.2d 1210, 1211 (1980) ("One
                    who is uncertain assumes the risk that the facts will turn out unfavorably
                    to his interests," and where the party bargains "with conscious
                    uncertainty," there cannot be mutual mistake). The party also bears the
                    risk of mistake if the court allocates that risk to the party on the ground
SUPREME COURT
       OF
    NEVADA
                                                          9
(0) 1947A )ze)Ir•
                that to do so is reasonable under the circumstances. Restatement
                (Second) of Contracts § 154(c) (1981).
                            Here, we need not determine whether Land Baron and Bonnie
                Springs shared a mistaken assumption about the certainty of procuring
                access and water rights because Land Baron bore the risk of mistake,
                foreclosing any possibility of rescinding the contract based on a mutual
                mistake. Land Baron is a sophisticated and experienced land buyer and
                developer, and in this instance, it contracted to purchase property that
                was well beyond the outskirts of Las Vegas, surrounded by land that was
                mostly undeveloped, flanked by dirt roads, and only a few minutes away
                from Red Rock Canyon, a well-known conservation area. Land Baron also
                drafted the contract and its amendments. Yet, despite including a section
                for contingencies, Land Baron failed to include language to address the
                possibilities that a narrow gravel road may not provide sufficient access to
                a subdivision, or that water may not be available to support a
                neighborhood complete with large homes and horse pastures. At best, this
                was a significant oversight for this type of project, and it can be fairly
                inferred that by failing to provide for such contingencies, Land Baron
                assumed the risk of mistake as to these issues. Winstar Corp., 518 U.S. at
                906.
                            Land Baron argues that Bonnie Springs assured it that water,
                at least, would not be a problem. However, Land Baron points to no
                evidence (as opposed to Land Baron's assertions) that Bonnie Springs ever
                actually made such a statement and thus fails to show a genuine issue of
                material fact. Rather, the record indicates that Land Baron entered into




SUPREME COURT
        OF
     NEVADA
                                                         10
(0) 1947A
                   the contract without conducting any due diligence, 5 hoping that it could
                   procure water, access, and any other utility necessary to obtain
                   development permits. A hope that things will work out is not the same as
                   a reasonable belief in a set of facts, and Land Baron assumed the risk by
                   proceeding with the contract despite having limited knowledge of the
                   actual conditions as to water and access. Thus, rescission is not
                   appropriate on grounds of mutual mistake. 6 The district court did not err
                   in granting summary judgment on Land Baron's rescission claims.
                               Land Baron argues that Bonnie Springs misrepresented,
                   either intentionally or negligently, Land Baron's ability to obtain access or
                   water rights. Specifically, it alleges that Bonnie Springs knew Los Loros
                   Lane was on ELM land and had previously dealt with the BLM regarding
                   land use issues on the surrounding property, and that Bonnie Springs
                   knew Land Baron would not be able to get water rights for the subdivision
                   and had represented to Land Baron that Bonnie Springs would provide
                   water. It asserts that genuine issues of material fact remain and that the
                   district court erred in dismissing these claims on summary judgment.
                               At the threshold, to establish a claim for either intentional or
                   negligent misrepresentation, Land Baron must show that Bonnie Springs



                         5Land Baron admitted that the only step it took was to ask a friend
                   of the corporation whether Bonnie Springs actually held title to the
                   property.

                         6 Because we conclude that Land Baron was not entitled to rescind
                   the contract on the basis of mutual mistake, we do not address Bonnie
                   Springs' arguments that Land Baron is precluded from seeking rescission
                   because (1) the doctrine of unclean hands precludes equitable relief, and
                   (2) Land Baron failed to seek rescission within a reasonable time.

SUPREME COURT
        OF
     NEVADA
                                                        11
(0) I947A    en)
                supplied Land Baron with false information. Barmettler v. Reno Air, Inc.,
                114 Nev. 441, 446-47, 449, 956 P.2d 1382, 1386-87 (1998). Summary
                judgment is appropriate on either of these claims if Land Baron has not
                provided evidence of this essential element. Id. at 447, 956 P.2d at 1386.
                Here, Land Baron has provided no evidence that Bonnie Springs ever
                represented that there would be no impediment to gaining access for a
                subdivision via either Los Loros or Gunfighter Lanes, or that Bonnie
                Springs had stated that it would supply the property with water. Because
                the record does not indicate that Bonnie Springs ever misrepresented any
                facts regarding access or water to Land Baron, summary judgment was
                appropriate on the misrepresentation claims.
                The district court did not err in granting Bonnie Springs' motion for
                summary judgment on Land Baron's nondisclosure claim
                            Land Baron next argues that Bonnie Springs knew, and did
                not disclose, that the property could not be supplied with adequate water
                and that both Los Loros and Gunfighter Lanes were on BLM land, giving
                rise to a claim for nondisclosure. Nondisclosure arises where a seller is
                aware of materially adverse facts that "could not be discovered by the
                buyer" after diligent inquiry.   Mackintosh v. Jack Matthews & Co., 109
                Nev. 628, 633, 855 P.2d 549, 552 (1993). "[W] hen the defect is patent and
                obvious, and when the buyer and seller have equal opportunities of
                knowledge," a seller cannot be liable for nondisclosure.   Collins v. Burns,
                103 Nev. 394, 397, 741 P.2d 819, 821 (1987). Liability for nondisclosure is
                generally not imposed where the buyer either knew of or could have
                discovered the defects prior to the purchase.    Mitchell v. Skubiak, 618
                N.E.2d 1013, 1017 (Ill. App. Ct. 1993).
                            The record makes clear that Land Baron could have, and did,
                discover the facts surrounding the difficulty or impossibility of obtaining
SUPREME COURT
        OF
     NEVADA
                                                     12
(0) 1947A
                 sufficient water and access for a subdivision on the property. Those
                 defects arose from government regulations, were public knowledge, and
                 were available to anyone upon inquiry. Thus, even if Bonnie Springs had
                 known about these facts and not disclosed them, there would still be no
                 viable nondisclosure claim because the facts were discoverable and Land
                 Baron had an "equal opportunit[if to discover, and did discover, those
                 facts before closing.   Collins, 103 Nev. at 397, 741 P.2d at 821. We also
                 note that the record shows that Bonnie Springs was not aware, prior to
                 signing the contract, that Land Baron would be unable to obtain water
                 rights or that neither Los Loros Lane nor Gunfighter Lane would provide
                 suitable access. 7 Moreover, water rights are public information that can
                 be accessed through the Nevada District of Water Resources' (NDWR)
                 website, and Black testified that Land Baron, through its engineering
                 firm, was in the best position to know how much water was going to be
                 needed for the proposed subdivision and whether it would be possible to
                 procure that amount of water. Also, Land Baron was aware that it would
                 need to obtain access approval across ELM land, as is evidenced by its




                       7Alan Levinson and April Boone both testified that they were not
                 aware of these issues prior to signing the agreement, and that they had
                 never attempted to widen or pave the roads themselves. Although there is
                 evidence that at some point an official advised Bonnie Springs that the
                 county would not approve a transfer of water rights from Bonnie Springs
                 to the property for purposes of supplying water to a subdivision, that
                 testimony does not show that Bonnie Springs knew, in advance of the
                 contract, that Land Baron would be unable to procure any water rights for
                 the property.


SUPREME COURT
      OF
    NEVADA
                                                      13
(0) 1947A asto
                 August 2006 request for permission from Clark County to request a right-
                 of-way across BLM land. 8
                             Thus, we conclude that Bonnie Springs cannot be liable for
                 nondisclosure regarding water rights or access. 9 Accordingly, we conclude
                 that summary judgment was appropriate as a matter of law on Land
                 Baron's nondisclosure claim.
                 The district court's denial of Land Baron's motion for a directed verdict on
                 Bonnie Springs' abuse of process and nuisance counterclaims
                             We next turn to whether the damages award was proper on
                 Bonnie Springs' abuse of process and nuisance counterclaims, and
                 whether Bonnie Springs was required to provide evidence of physical
                 harm in order to recover emotional distress damages. We review
                 questions of law de novo. See Gonski v. Second Judicial Dist. Court, 126
                 Nev. 551, 557, 245 P.3d 1164, 1168 (2010).
                      Abuse of process
                             To support an abuse of process claim, a claimant must show
                 "(1) an ulterior purpose by the [party abusing the process] other than
                 resolving a legal dispute, and (2) a willful act in the use of the legal
                 process not proper in the regular conduct of the proceeding." LaMantia v.


                       8We  reject Land Baron's argument that a prior dispute between
                 Bonnie Springs and the BLM regarding a parking lot on the Bonnie
                 Springs Ranch indicated that Bonnie Springs was aware of potential
                 access issues because that dispute did not concern widening or paving
                 either Los Loros Lane or Gunfighter Lane.

                       9 Because  the record reveals that Bonnie Springs was not aware of
                 the water rights and access issues, we do not address amicus curiae party
                 Prudential Americana Group's argument that allowing Bonnie Springs not
                 to disclose these issues will detrimentally harm purchasers of real estate
                 by reinstating strict application of the rule of caveat emptor in Nevada.

SUPREME COURT
        OF
     NEVADA
                                                      14
(0) 1947A    0
                Redisi, 118 Nev. 27, 31, 38 P.3d 877, 880 (2002); Posadas v. City of Reno,
                109 Nev. 448, 457, 851 P.2d 438, 444-45 (1993) (quoting Kovacs v. Acosta,
                106 Nev. 57, 59, 787 P.2d 368, 369 (1990)); see also Exec. Mgmt., Ltd. v.
                Ticor Title Ins. Co., 114 Nev. 823, 843, 963 P.2d 465, 478 (1998). Thus, the
                claimant must provide facts, rather than conjecture, showing that the
                party intended to use the legal process to further an ulterior purpose.
                LaMantia, 118 Nev. at 31, 38 P.3d at 880 (holding that where the party
                presented only conjecture and no evidence that the opposing party actually
                intended to improperly use the legal process for a purpose other than to
                resolve the legal dispute, there was no abuse of process). The utilized
                process must be judicial, as the tort protects the integrity of the court.
                ComputerXpress, Inc. v. Jackson, 113 Cal. Rptr, 2d 625, 644 (Ct. App.
                2001); Stolz v. Wong Commc'ns Ltd. P'ship, 31 Cal. Rptr. 2d 229, 236 (Ct.
                App. 1994). Furthermore, the tort requires a "willful act," and the
                majority of courts have held that merely filing a complaint and proceeding
                to properly litigate the case does not meet this requirement.      See, e.g.,
                Pomeroy v. Rizzo, 182 P.3d 1125, 1128 (Alaska 2008); Ramona Unified
                Sch. Dist. v. Tsiknas, 37 Cal. Rptr. 3d 381, 389 (Ct. App. 2005); Weststar
                Mortg. Corp. v. Jackson, 61 P.3d 823, 831 (N.M. 2002); Muro-Light v.
                Farley, 944 N.Y.S.2d 571, 572 (App. Div. 2012); Loeffelholz v. Citizens for
                Leaders with Ethics & Accountability Now (C.L.E.A.N.),       82 P.3d 1199,
                1217 (Wash. Ct. App. 2004).
                            We agree with the majority rule that filing a complaint does
                not constitute abuse of process. The tort requires a "willful act" that
                would not be "proper in the regular conduct of the proceeding," Kovacs,
                106 Nev. at 59, 787 P.2d at 369, and filing a complaint does not meet this
                requirement. Moreover, we agree with other jurisdictions' holdings that

SUPREME COURT
        OF
     NEVADA
                                                     15
(0) 1947A
                       abuse of process claims do not encompass actions involving administrative
                       agencies. See, e.g., ComputerXpress, 113 Cal. Rptr. 2d at 644. The tort
                       requires the abuse of "legal process," Kovacs, 106 Nev. at 59, 787 P.2d at
                       369, but courts are not usually involved in the conduct of administrative
                       agencies.     Crowe v. Horizon Homes, Inc., 116 S.W.3d 618, 623 (Mo. Ct.
                       App. 2003) (in contrast to administrative process, legal process is founded
                       upon court authority).
                                     Here, Bonnie Springs failed to establish the elements of abuse
                       of process. Bonnie Springs alleges that Land Baron abused process by
                       filing a civil complaint and by filing a citizen's complaint with the county
                       commissioner for the ulterior purpose of coercion. However, filing a
                       citizen's complaint does not demonstrate abuse of legal process, and
                       Bonnie Springs has alleged no facts that show Land Baron improperly
                       abused the legal process in filing its complaint or litigating the case. Nor
                       did it present any evidence at trial of an improper motive, other than its
                       own allegations that Land Baron filed its complaint for an ulterior
                       purpose. Therefore, we conclude that the district court erred in denying
                       Land Baron's motion for a directed verdict on the abuse of process
                       counterclaim. 10




                             10 We likewise conclude that the district court abused its discretion
                       by denying Land Baron's motion for reconsideration on this issue. AA
                       Primo Builders, LLC v. Washington, 126 Nev. 578, 589, 245 P.3d 1190,
                       1197 (2010) (noting that a motion for reconsideration is reviewed for an
                       abuse of discretion when appealed with the underlying judgment).

SUPREME COURT
         OF
      NEVADA
                                                             16
(0) I 947A    (7te4D
                      Nuisance
                            Nuisance arises where one party interferes with another
                party's use and enjoyment of land, and that interference is both
                substantial and unreasonable.     Sowers v. Forest Hills Subdivision, 129
                Nev., Adv. Op. 9, 294 P.3d 427, 432 (2013). In its answer to the complaint,
                Bonnie Springs based its nuisance counterclaim on the complaint filed
                with the county commissioner and the resulting inspection, alleging that
                this inspection caused "needless expense and loss of income" and that
                recoverable costs were incurred when Bonnie Springs paid attorney fees to
                defend itself in the ensuing litigation. During trial, however, Bonnie
                Springs' representatives admitted that it had suffered no known economic
                harm as a result of the inspection, and although it believed the inspection
                had damaged its reputation, it presented no evidence to that extent.
                Instead, they urged the jury to award damages for the emotional pain and
                suffering inflicted by the nuisance."
                            Courts differ on whether a plaintiff must prove physical harm
                to recover for emotional distress arising under a nuisance claim.   Compare
                Bailey v. Shriberg,    576 N.E.2d 1377, 1380 (Mass. App. Ct. 1991)
                (concluding that evidence of physical injury is necessary in an emotional
                distress claim based on nuisance), with Herzog v. Grosso, 259 P.2d 429,
                433 (Cal. 1953) (determining that occupants could recover for mere



                       "On appeal, Land Baron does not argue that the district court
                inappropriately included the Bonnie Springs' entities in the counter-
                plaintiff category and, thus, does not argue whether such entities are
                incapable of emotion. See HM Hotel Properties v. Peerless Indem. Ins, Co.,
                874 F. Supp. 2d 850, 854 (D. Ariz. 2012). Accordingly, we do not address
                this distinction.


SUPREME COURT
        OF
     NEVADA
                                                        17
(0) 1947A
                 annoyance and discomfort, such as lack of sleep, for a cause of action for
                 nuisance). However,
                                    [i]t seems to be the prevailing view in most
                             jurisdictions that, in a nuisance action, an owner
                             or occupant of real estate is entitled to recover
                             damages for personal inconvenience, discomfort,
                             annoyance, anguish, or sickness, distinct from, or
                             in addition to, damages for depreciation in value of
                             property or its use.
                 Tracy A. Bateman, Annotation, Nuisance as Entitling Owner or Occupant
                 of Real Estate to Recover Damages for Personal Inconvenience, Discomfort,
                 Annoyance, Anguish, or Sickness, Distinct From, or in Addition To,
                 Damages for Depreciation in Value of Property or Its Use, 25 A.L.R. 5th
                 568 (1994). See, e.g., Kornoff v. Kingsburg Cotton Oil Co., 288 P.2d 507,
                 512 (Cal. 1955) (reiterating that "[o]nce a cause of action for trespass or
                 nuisance is established, an occupant of land may recover damages for
                 annoyance and discomfort that would naturally ensue") (internal
                 quotations omitted); Webster v. Boone, 992 P.2d 1183, 1185-86 (Colo. App.
                 1999) (holding that damages for nuisance claim can include discomfort
                 and annoyance); Reichenbach v. Kraska Enters., LLC, 938 A.2d 1238, 1245
                 (Conn. App. Ct. 2008) (holding that trier of fact can consider discomfort
                 and annoyance in nuisance damages claim). Further, Restatement
                 (Second) of Torts § 929(1)(c) (1979) provides that the damages for nuisance
                 include "discomfort and annoyance" to the occupants.
                             This court has not previously addressed emotional distress
                 damages arising under a nuisance claim. We conclude that California,
                 Colorado, Connecticut, and the Restatement offer the better-reasoned
                 approach for recovering damages based on a nuisance claim. Because
                 damages for nuisance include personal inconvenience, discomfort,

SUPREME COURT
        OF
     NEVADA
                                                      18
(0) 1907A    e
                      annoyance, anguish, or sickness, an occupant need not show physical
                      harm to recover.
                                  Bonnie Springs bases its nuisance counterclaim on Land
                      Baron's complaint to the county commissioner and the resulting inspection
                      of Bonnie Springs Ranch. The record shows that the inspection lasted
                      several hours, during which the group of inspecting agents separately
                      moved through the property conducting a thorough search, which included
                      pulling apart beds in the motel and searching dark areas with a black
                      light. Bonnie Springs' representatives testified that the inspection caused
                      an interruption in business and that it believed the ranch's reputation had
                      suffered as a result, even though the county failed to find evidence of any
                      of the violations alleged by Land Baron. Bonnie Springs' representatives
                      also testified that they lost sleep, had anxiety, and were very upset from
                      the investigations and inspection.
                                  While we do not opine as to whether the facts are sufficient to
                      support a nuisance claim, the facts here support the damages arising
                      under such a claim. Accordingly, we conclude that the district court did
                      not err by denying Land Baron's motion for a directed verdict on the
                      nuisance counterclaim, as Bonnie Springs presented evidence sufficient to
                      merit a damages award.
                                                     CONCLUSION
                                  Because insufficient facts exist to support the abuse of process
                      counterclaim, the district court erred in refusing to enter a directed verdict
                      on this counterclaim Therefore, the judgment on the jury's award of




SUPREME COURT
        OF
     NEVADA
                                                            19
(0) 1947A 4416r441.
                compensatory and punitive damages 12 for the abuse of process claim must
                be reversed. Conversely, we affirm the damages award and corresponding
                punitive damages award under the nuisance counterclaim. 13 Based on our
                decision, we thus affirm the district court's award of attorney fees and
                costs. 14


                       12 Punitive
                                 damages generally may not be awarded when there is no
                basis for compensatory damages. See Tucker v. Marcus, 418 N.W.2d 818
                (Wis. 1988). See also Richard C. Tinney, J D, Annotation, Sufficiency of
                Showing Actual Damages to Support Award of Punitive Damages—
                Modern Cases, 40 A.L.R. 4th 11, § 2[a] (1985) ("The general rule that
                punitive damages may not be awarded unless the party seeking them has
                sustained actual damage is accepted universally. . . ."); J.D. Lee & Barry
                A. Lindahl, 2 Modern Tort Law: Liability and Litigation § 21:49 (2d ed.
                2002) ("As a general rule a plaintiff is required to establish actual
                damages before he or she may be entitled to recover punitive damages.");
                John J. Kircher & Christine M. Wiseman, 1 Punitive Damages: Law and
                Practice 2d § 5:21, 401 (2015) ("Abundant authority exists to support the
                proposition that a finding must be entered entitling the plaintiff to actual
                damages before that plaintiff will be allowed to recover punitive
                damages.").

                       After review, we conclude that Land Baron's remaining arguments
                       1   -3




                are without merit.

                       14We disagree that sanctions should issue for Bonnie Springs' "trial
                by ambush." Trial by ambush traditionally occurs where a party
                withholds discoverable information and then later presents this
                information at trial, effectively ambushing the opposing party through
                gaining an advantage by the surprise attack. See, e.g., Clark v. Trailways,
                Inc., 774 S.W.2d 644, 646 (Tex. 1989); Johnson v. Berg, 848 S.W.2d 345,
                349 (Tex. App. 1993). Here, Land Baron points to instances where Bonnie
                Springs briefly raised arguments and evidence that Land Baron was
                already aware of and objected to during the trial. The trial judge either
                overruled these objections or sustained them and took steps necessary to
                mitigate any damage. Such is not the type of action or level of seriousness
                that constitutes trial by ambush.

SUPREME COURT
        OF
     NEVADA
                                                    20
(0) 1947A
                               Accordingly, for the reasons set forth above, we affirm in part
                  and reverse in part the district court's orders and judgment.




                                                                                   C.J.
                                                       Hardesty


                  We concur:


                     (2.-CA c.e.scS               J.
                  Parraguirre


                     akartiLl,
                  Cherry
                                                , J.




SUPREME COURT
       OF
    NEVADA
                                                        21
(0) 947A    er.